                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF IOWA

 In Re:                                     Chapter 7
                                            Bankruptcy No. 20-00013
 Robert and Lydia Dixon,
                                            MOTION FOR AUTHORITY TO
     Debtor.                                REDEEM PERSONAL PROPERTY
                                            AND APPROVAL OF ASSOCIATED
 AmeriCredit and GM Financial,              FINANCING AND ATTORNEY FEES
                                            UNDER 11 U.S.C. § 722
 Creditor.


   COME NOW the Debtors and in support of the above-captioned Motion states:
   1. The item to be redeemed is tangible personal property intended primarily for
       personal, family or household use is more particularly described as follows:


       Year: 2010                 Make: Cadillac                      Model: STS-V6


                                 VIN # 1G6DU6EV6A0116238


   2. The interest of the Debtors in such property is exempt or has been abandoned by
       the estate and the debt (which is secured by said property to the extent of the
       allowed secured claim of the Creditor) is a dischargeable consumer debt.
   3. The allowed secured claim of said Creditor for purposes of redemption, the
       “redemption value,” should be determined to be not more than $5,000.00.
   4. Arrangements have been made by the Debtors to pay to the said Creditor up to
       the aforesaid amount in a lump sum should this motion be granted.
   5. The payment for this proposed redemption is to be paid in full by the Debtors upon
       entry of an order approving the above-captioned Motion.


   WHEREFORE, the Debtors pray the Court to order AmeriCredit and GM Financial to
accept from the Debtors the lump sum payment of the redemption value and release their
lien of record. In the event the said Creditor objects to this motion, the Debtors requests
the Court to determine the value of the property as of the time of the hearing on such
objection.

                                               MARKS LAW FIRM, P.C.

                                               /s/ Samuel Z. Marks______
                                               Samuel Z. Marks, IS9998821
                                               4225 University Avenue
                                               Des Moines, Iowa 50311
                                               (515) 276-7211
                                               FAX (515) 276-6280
                                               ATTORNEY FOR DEBTORS


                                         NOTICE
Notice is hereby given that unless an objection is made to this motion within 20 days
following the date of service below, an order sustaining the motion may be granted by the
Court.




                                       United States Bankruptcy Court
                                              Southern District of Iowa
         Robert C Dixon
 In re   Lydia B Dixon                                                           Case No.   20-00013
                                                          Debtor(s)              Chapter    7



                                   CERTIFICATE OF SERVICE
I hereby certify that on January 31, 2020, a copy of Motion to Redeem was served electronically or
by regular United States mail to all interested parties, the Trustee and all creditors listed below.




American Accounts & Advisers
AmeriCredit/GM Financial
Capital One
Capital One/Helzberg
CarMax Auto Finance
Comenity Bank/Younkers
Credit Bureau Services of Iowa, Inc.
Credit First National Association
Credit One Bank
Financial Plus Credit
Financial Plus Credit
Fingerhut
First PREMIER Bank
First PREMIER Bank
H & R Accounts, Inc.
Hauge Assoc
IC System, Inc
Internal Revenue Service
Kohls/Capital One
OneMain Financial
Synchrony Bank/ Old Navy
Synchrony Bank/TJX
US Bank/RMS CC




                           /s/ Samuel Z. Marks
                           Samuel Z. Marks
                           Marks Law Firm, P.C.
                           4225 University Ave.
                           Des Moines, IA 50311
                           (515) 276-7211Fax:(515) 276-6280
                           Office@markslawdm.com
